Citation Nr: 0335676	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-20 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

The veteran served on active duty from September 1942 to 
October 1945.  The veteran died in April 1985, and the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO rating decision 
which found that new and material evidence had not been 
submitted to reopen a claim for service connection for the 
cause of the veteran's death. 

The appellant contends that the veteran's complete treatment 
records have not been considered and should be obtained from 
several sources including VA facilities in Washington, D.C., 
Bethesda, Maryland, and Baltimore, Maryland, as well as the 
Hospital Based Home Care Program at the VA Medical Center in 
Loch Raven, Maryland.  

As the appellant has identified records in the custody of the 
VA that have not previously been considered and may be 
relevant, these records should be obtained.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 
(1992).

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should ask the appellant to 
identify all sources of the veteran's VA 
and non-VA treatment for conditions 
involved in his death.  This includes but 
is not limited to the sources she 
previously mentioned, namely VA 
facilities in Washington, D.C., Bethesda, 
Maryland, and Baltimore, Maryland, as 
well as the Hospital Based Home Care 
Program at the VA Medical Center in Loch 
Raven, Maryland.  The RO should then 
obtain copies of the related medical 
records which are not already in the 
claims folder.

2.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted sufficient to reopen a claim 
for service connection for cause of 
death.  If the benefit is denied, the RO 
should issue a supplemental statement of 
the case to the appellant, and she should 
be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


